Citation Nr: 1711031	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1972 to September 1975

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama certified the case to the Board on appeal.

This case was previously remanded by the Board in a November 2015 decision.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of posttraumatic stress disorder (PTSD).

2. It is at least as likely as not that the Veteran's IBS was a contributing cause to the Veteran's psychiatric disorder.






CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).

2. The criteria for service connection on a secondary basis for a psychiatric disorder are met.  38 U.S.C.A. §§1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Given that the Board is granting the Veteran's claim for service connection for a psychiatric disorder there is no need to address the sufficiency of notice or assistance with regard to this claim, as any error would be harmless.

II. Merits

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between the current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  Id.; 38 C.F.R. § 4.125(a).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in September 2015, the amended version of 38 C.F.R. § 4.125 conforming to the DSM-V is applicable in the present case.

There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status, a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, the veteran's lay testimony, is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In the instant case, the medical evidence of record does not establish that the Veteran has a current diagnosis of PTSD.  Moreover, a VA examiner with whom the Veteran met in February 2016 confirmed that he does not meet the diagnostic criteria for PTSD.  The Board notes that the Veteran carries a number of psychiatric diagnoses other than PTSD, and has advanced numerous complaints of psychiatric symptoms during the appeal period.  However, neither has he been furnished with a PTSD diagnosis by any treating provider, nor does he appear to have mentioned his reported stressor, a near accident while stationed in Alaska, to any treating provider.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensations.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of a current disability, the analysis ends and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.4d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the foregoing reasons, the Board finds that the preponderance of the evidence is against awarding service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


As noted above, the Veteran carries numerous current psychiatric diagnoses other than PTSD, including panic disorder, adjustment disorder, generalized anxiety disorder, and depressive disorder.  See May 2015 VA Examination, Montgomery VA Medical Center (VAMC) Treatment Records.  The Veteran contends that his current psychiatric disorder is secondary to his service-connected IBS.  May 2010 treatment records from the Montgomery VAMC demonstrate a link between the Veteran's persistent gastric distress and his anxiety.  A February 2012 record from the same facility shows the Veteran was "[u]nder a lot of stress...and [was] undergoing diarrhea if he [was] stressed out."  A June 2012 record notes the Veteran was "constantly under stress," leading providers to recommend he "be transferred to another [work] environment as [his symptoms] may lead to heart attack, stroke, or bleeding ulcer, as he already has [IBS]."  While these entries suggest the Veteran's psychiatric symptoms impact his IBS-related symptoms, other records reveal the inverse is also true.  For instance, February 2012 treatment notes show the Veteran's IBS-related symptoms, including frequent urges to use the restroom, were a contributory factor to his psychiatric symptoms.  See February 2012 Montgomery VAMC Treatment Records.  November 2015 treatment notes show complaints of stress and anxiety related to frequent urges to use the restroom at work.

The Board also finds that the relevant VA medical opinions confirm a link between the Veteran's IBS symptoms and his psychiatric problems.   In a May 2015 VA Examination, the VA examiner acknowledged that the Veteran's multiple health problems, including IBS, contributed to his depressive symptoms and panic attacks.  See May 2015 Examination.  At a second VA examination, conducted in February 2016, the examiner conceded that the Veteran's psychiatric symptoms owed to "a variety of contributing factors...[including] gastrointestinal issues (IBS)."  See February 2016 VA Examination.  The examiner went on to conclude that the Veteran's IBS symptoms are "not the driving force behind his anxiety and depression."  The Board notes that both VA examiners furnished negative opinions on the question of whether the Veteran's IBS caused or aggravated his psychiatric disorder.  However, in justifying his negative opinion, the second examiner misstates the standard by which we evaluate secondary service connection claims.  Indeed, by its own language, this opinion concedes the Veteran's service-connected IBS is a contributing factor affecting his psychiatric symptoms.  Similarly, the examiner who conducted the May 2015 examination, by acknowledging that the Veteran's IBS is a contributing factor in his psychiatric symptoms, unwittingly supports the Veteran's argument with respect to secondary service connection.  As such, the Board finds that both VA opinions offer some probative value insofar as they provide additional evidence that his IBS contributes to causing his psychiatric condition.  In contrast, their ultimate negative conclusions carry little probative weight, as they appear to be grounded in a misapprehension of the applicable standards for secondary service connection.  

The Veteran's complaints to providers and examiners, linking his anxiety, depression, panic attacks, and other mental symptoms to his IBS, have been consistent throughout the period represented in the record.  He is competent to relate his own symptoms, including depression, anxiety, and panic attacks, and to identify their provenance, as he has done in several statements.  See, e.g., April 2014 Statement in Support of Claim.  The Board finds the Veteran's statements to be credible, and affords them greater probative weight than the aforementioned negative conclusions drawn by the VA examiners.  Resolving all doubt in the Veteran's favor, the Board finds that secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.


ORDER

Service connection for a psychiatric disorder secondary to service-connected IBS is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


